Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 – 8, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US Patent 7,812,314 B1)
With regards to claim 1, Smith discloses an X-ray detector 1 cover (the housing 12 for flat panel X-ray detector 1 comprises front cover 43 and back housing 45) (Figures 9, 10A and 10B) comprising a core 16 having a single-layered structure; a first reinforcing panel 14 (notice there are two parts labeled 14, a top and bottom panel) joined to one surface of the core 16; a second reinforcing panel 14 joined to the other surface of the core 16; and a conductive thin plate joined to one surface of the second reinforcing panel 14. Notice how the sandwich structure 13 including the core 16 and two panels 14 further comprises a thin layer of electrically conductive material (preferably foil, mesh, or plating, and materials preferably being aluminum, copper, or nickel) bonded to one panel 14 to serve as part of an electrical shielding envelope Abstract) (Col. 11, Line 61 to Col. 12, Line 18).
With regards to claim 2, Smith discloses the first reinforcing panel 14, the second reinforcing panel 14, and the core 16 are made of a composite resin material capable of transmitting an X-ray (Col. 8, Line 28), and the first reinforcing panel 14 and the second reinforcing panel 14 are equal in thickness to the core 16 or have a thinner thickness than the core 16 (see Examples, Col. 15, Line 45 to Line 67) and the first reinforcing panel 14 and the second reinforcing panel 14 are equal in thickness to the conductive thin plate or have a thicker thickness than the conductive thin plate (Col . 9, Lines 10 – 32) (Col. 11, Line 61 to Col. 12, Line 18).
With regards to claim 4, Smith discloses a rim reinforcing part 24 disposed on the same plane as the core 16 so as to surround the core 16 (notice that surrounding the perimeter of core 16, which defines transparent region 20, is perimeter spacer 24 disposed between and bonded to the panels 14 which provides a relatively rigid, reinforced perimeter region 22 on the edge of sandwich) (Figure 9) (Col. 11, Line 61 to Col. 12, Line 18).
With regards to claim 5, Smith discloses the rim reinforcing part 24 is disposed between the first reinforcing panel 14 (notice there’s two labels of 14, top and bottom) and the second reinforcing panel 14 and equal in thickness to the core 16 (Figure 9) (Col. 11, Line 61 to Col. 12, Line 18).
With regards to claim 6, Smith discloses the rim reinforcing part 24 is joined to the core 16 outside a region (i.e., reinforced perimeter 22) in which the X-ray is transmitted (i.e., transparent region 20) (Figure 9) (Col. 11, Line 61 to Col. 12, Line 18).
With regards to claim 7, Smith discloses a hole into which a fastening member is inserted (See Figure 10B where a fastener, not labeled, such as a screw or nut exist) is formed to penetrate the first reinforcing panel 14, the rim reinforcing part 24, the second reinforcing panel 14, and the conductive thin plate (Figure 10B) (Col. 11, Line 61 to Col. 13, Line 40).
With regards to claim 8, Smith discloses a stepped portion (see the unlabeled screw or nut in Figure 10B) on which a head of the fastening member is seated is formed in a partial region of the rim reinforcing part 24 (Col. 11, Line 61 to Col. 13, Line 40).
With regards to claim 17, Smith discloses a casing 45 (Figures 10A and 10B) having a housing structure (See the encircled in figure 10B) opened at one side thereof; an X-ray detector cover 43 coupled to the casing 45; 
a board unit 18 supported and spaced apart from a back plate 11 by a board seating protrusion of an upper surface of the back plate 11 that constitutes the casing 12 or 45 (See Figure 10A and 10B); 
a panel unit 23 disposed between the X-ray detector cover 43 and the board unit 18 and configured to obtain an image information from an X-ray transmitted through the X-ray detector cover 43; and 
a spacer 5 or 10 disposed between the panel unit 23 and the board unit 18, wherein the X-ray detector cover 43 comprises a core 16 having a single-layered structure; a first reinforcing panel 14 (notice there are two parts labeled 14, a top and bottom panel) joined to one surface of the core 16; a second reinforcing panel 14 joined to the other surface of the core 16; and a conductive thin plate joined to one surface of the second reinforcing panel 14. Notice how the sandwich structure 13 including the core 16 and two panels 14 further comprises a thin layer of electrically conductive material (preferably foil, mesh, or plating, and materials preferably being aluminum, copper, or nickel) bonded to one panel 14 to serve as part of an electrical shielding envelope Abstract) (Col. 11, Line 61 to Col. 12, Line 18).
With regards to claim 19, Smith discloses a rim reinforcing part 24 disposed on the same plane as the core 16 so as to surround the core 16 (notice that surrounding the perimeter of core 16, which defines transparent region 20, is perimeter spacer 24 disposed between and bonded to the panels 14 which provides a relatively rigid, reinforced perimeter region 22 on the edge of sandwich) (Figure 9) (Col. 11, Line 61 to Col. 12, Line 18).
Smith further teaches that the rim reinforcing part 24 is disposed between the first reinforcing panel 14 (notice there’s two labels of 14, top and bottom) and the second reinforcing panel 14 and equal in thickness to the core 16 (Figure 9) (Col. 11, Line 61 to Col. 12, Line 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Nakahashi (US Pub. No. 2012/0256091 A1).
With regards to claims 3 and 18, Smith discloses the first reinforcing panel and the second reinforcing panel are made of CFRP but fails to expressly disclose the core is made of PET foam (See the rejections above).  
Nakahashi discloses a radiation detector comprising a support layer 92 made with a resin material produced by mixing a resin material such as polyethylene terephthalate (PET), polycarbonate, polyethylene naphthalate, or the like, with a pigment of titanium oxide, aluminum oxide, or the like, or any of various types of metal particles or metal foils [0057]. 
The aforementioned composite material containing carbon fibers is a carbon-fiber-reinforced plastic (CFRP), a composite material of a sandwiched structure having a preform of carbon fibers encased in a foaming material and then impregnated with a resin, or a composite material of CFRP coated with a foaming material. The aforementioned composite material containing cellulose fibers is a composite material containing cellulose microfibril fibers [0075]. The engineering plastics include polyamide (PA), polyacetal (POM), polycarbonate (PC), modified polyphenylene ether (m-PPE, modified PPE), polybutylene terephthalate (PBT), polyethylene terephthalate (PET), glass-fiber-reinforced polyethylene terephthalate (GF-PET), ultra high molecular weight polyethylene (UHPE), syndiotactic polystyrene (SPS), cyclic polyolefin (COP), polyphenylene sulfide (PPS), polysulfone (PSF), amorphous polyarylate (PAR), polyether sulfone (PES), liquid crystal polyester (LCP), polyetheretherketone (PEEK), polyimide (PI), polyetherimide (PEI), epoxy (EP), etc [0077] [0133] (Abstract).
In view of the utility, to create a radiation detector comprising a flexible substrate of plastic making a detector lighter in weight and hence easier to carry, it would have been obvious to a person of ordinary skill in the art at the time the inventio was made to modify Smith to include the teachings such as that taught by Nakahashi. 
Claim(s) 9 – 11 and 13 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Kaneko et al. (US Patent 4,841,558).
With regards to claim 9, Smith discloses an X-ray detector 1 cover (the housing 12 for flat panel X-ray detector 1 comprises front cover 43 and back housing 45) (Figures 9, 10A and 10B) comprising a core 16 having a single-layered structure; a first reinforcing panel 14 (notice there are two parts labeled 14, a top and bottom panel) joined to one surface of the core 16; a second reinforcing panel 14 joined to the other surface of the core 16; and a conductive thin plate joined to one surface of the second reinforcing panel 14. Notice how the sandwich structure 13 including the core 16 and two panels 14 further comprises a thin layer of electrically conductive material (preferably foil, mesh, or plating, and materials preferably being aluminum, copper, or nickel) bonded to one panel 14 to serve as part of an electrical shielding envelope Abstract) (Col. 11, Line 61 to Col. 12, Line 18).
Smith fails to expressly disclose that the core having a multilayer sandwich structure; wherein the core comprises a plurality of core layers formed as multiple layers, and one reinforcing panel is disposed between the adjacent core layers.
Kaneko discloses a front plate for x-ray detectors (i.e., X-ray film cassettes) where outer layers made up of carbon fiber reinforced resin layers are laid on both surfaces of an intermediate layer made up of synthetic fiber reinforced resin layers, respectively, and outmost layers made up of synthetic fiber reinforced resin layers are laid on the outer surfaces of the carbon fiber reinforced resin layers, respectively, to form a multi-layer structure (Abstract) (Figure).
In view of the utility, to create a x-ray detector that includes a cover that can be machined or cut, impact resistance, light in weight and can be readily modified as needed, it would have been obvious to a person of ordinary skill in the art at the time the inventio was made to modify Smith to include the teachings such as that taught by Kaneko. 
With regards to claim 10, Smith modified discloses the first reinforcing panel 14, the second reinforcing panel 14, and the core 16 are made of a composite resin material capable of transmitting an X-ray (Col. 8, Line 28), and the first reinforcing panel 14 and the second reinforcing panel 14 are equal in thickness to the core 16 or have a thinner thickness than the core 16 (see Examples, Col. 15, Line 45 to Line 67) and the first reinforcing panel 14 and the second reinforcing panel 14 are equal in thickness to the conductive thin plate or have a thicker thickness than the conductive thin plate (Col . 9, Lines 10 – 32) (Col. 11, Line 61 to Col. 12, Line 18).
With regards to claim 11, Kaneko discloses the core (i.e., multilayer, see 2 and 2’) comprises: a first core layer 2 having one surface to which the first reinforcing panel is joined 3; and a second core layer 2’ having one surface to which the second reinforcing panel 3’ is joined, and wherein a third reinforcing panel 1 is formed between the first core layer 2 and the second core layer 2’ (Figure) (Abstract).
With regards to claims 13 and 15, Smith modified discloses the claimed invention according to claims 9 and 11 but fails to expressly disclose the thicknesses of all the different type of layers. 
Kaneko discloses it is preferable that the thickness of the intermediate layer be in a range of from 0.5 mm to 1.5 mm, the thickness of the outer layers (CFRP layers) be in a range of from 0.2 mm to 0.5 mm, and the thickness of the outermost layers be in a range of from 0.1 mm to 0.5 mm. It is desirable that the thickness of the plate consisting of these layers be in a range of from 1.5 mm to 2.5 mm (Col. 3, Lines 1 – 40). 
As such, notice that Kaneko teaches a range within, overlapping or touching the claimed range which anticipates and/or makes obvious the claimed thicknesses with “sufficient specificity”. See MPEP 2131.03.
In view of the utility, to create a radiation detector comprising a flexible substrate of plastic making a detector lighter in weight and hence easier to carry, it would have been obvious to a person of ordinary skill in the art at the time the inventio was made to modify Smith to include the teachings such as that taught by Kaneko.
With regards to claims 14 and 16, Smith modified discloses a rim reinforcing part 24 disposed on the same plane as the core 16 so as to surround the core 16 (notice that surrounding the perimeter of core 16, which defines transparent region 20, is perimeter spacer 24 disposed between and bonded to the panels 14 which provides a relatively rigid, reinforced perimeter region 22 on the edge of sandwich) (Figure 9) (Col. 11, Line 61 to Col. 12, Line 18). 
Smith modified further teaches that the rim reinforcing part 24 is disposed between the first reinforcing panel 14 (notice there’s two labels of 14, top and bottom) and the second reinforcing panel 14 and equal in thickness to the core 16 (Figure 9) (Col. 11, Line 61 to Col. 12, Line 18).
Smith modified lastly discloses that the rim reinforcing part 24 is joined to the core 16 outside a region (i.e., reinforced perimeter 22) in which the X-ray is transmitted (i.e., transparent region 20) (Figure 9) (Col. 11, Line 61 to Col. 12, Line 18).
Smith fails to address the positioning of the third reinforcing panel because Smith never taught a third panel. Kaneko was included to smith for teaching the third reinforcing panel, see the rejections above. As such, the third panel would have fallen within the claimed positions for the same reasons that the first and second panels.
Thus, the addition of multiple layers, specifically a third panel, would have realized the positioning of said third panel as claimed. 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith and Kaneko in view of Nakahashi.
With regards to claim 12, Smith modified discloses the first core layer and the second core layer. which constitute the core and the first reinforcing panel, the second reinforcing panel and the third reinforcing panel are made of CFRP, see the above rejections.  
Smith fails to expressly disclose that the first core layer and the second core layer which constitute the core, are made of PET foam.
Nakahashi discloses a radiation detector comprising a support layer 92 made with a resin material produced by mixing a resin material such as polyethylene terephthalate (PET), polycarbonate, polyethylene naphthalate, or the like, with a pigment of titanium oxide, aluminum oxide, or the like, or any of various types of metal particles or metal foils [0057]. 
The aforementioned composite material containing carbon fibers is a carbon-fiber-reinforced plastic (CFRP), a composite material of a sandwiched structure having a preform of carbon fibers encased in a foaming material and then impregnated with a resin, or a composite material of CFRP coated with a foaming material. The aforementioned composite material containing cellulose fibers is a composite material containing cellulose microfibril fibers [0075]. The engineering plastics include polyamide (PA), polyacetal (POM), polycarbonate (PC), modified polyphenylene ether (m-PPE, modified PPE), polybutylene terephthalate (PBT), polyethylene terephthalate (PET), glass-fiber-reinforced polyethylene terephthalate (GF-PET), ultra high molecular weight polyethylene (UHPE), syndiotactic polystyrene (SPS), cyclic polyolefin (COP), polyphenylene sulfide (PPS), polysulfone (PSF), amorphous polyarylate (PAR), polyether sulfone (PES), liquid crystal polyester (LCP), polyetheretherketone (PEEK), polyimide (PI), polyetherimide (PEI), epoxy (EP), etc [0077] [0133] (Abstract).
In view of the utility, to create a radiation detector comprising a flexible substrate of plastic making a detector lighter in weight and hence easier to carry, it would have been obvious to a person of ordinary skill in the art at the time the inventio was made to modify Smith to include the teachings such as that taught by Nakahashi.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
With regards to claim 20, Smith modified discloses the claimed invention according to claim 17 but fails to expressly disclose the spacer being of the EPP type. Notice that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Smith to include EPP, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to include EPP for the purpose of providing a density layer as needed for relative rigidity and/or compressively interconnections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884